                 Case 19-11938-LSS          Doc 426-4        Filed 08/26/21        Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 7
uBiome, Inc., 1
                                                          Case No. 19-11938 (LSS)
                                  Debtor.

                                     CERTIFICATE OF SERVICE

                  I, Bradford J. Sandler, hereby certify that on the 26th day of August, 2021, I

caused a copy of the document listed below to be served on the individuals on the attached

service lists in the manner indicated:


                 Objection of Alfred T. Giuliano, Chapter 7 Trustee, to Dr. Jessica Richman's and
                  Dr. Zachary Apte's Joint Motion for an Order Modifying the Automatic Stay to
                  Allow Payment of Defense Costs Under Certain Directors and Officers Insurance
                  Policies; Declaration; Exhibits A, B


Dated: August 26, 2021

                                               /s/ Bradford J. Sandler
                                               Bradford J. Sandler (DE Bar No. 4142)




1
  The Debtor’s taxpayer identification number is: uBiome, Inc. (0019). The Debtor’s headquarters are located at
360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:225533.3 85648/002
               Case 19-11938-LSS   Doc 426-4      Filed 08/26/21   Page 2 of 7




uBiome, Case No. 19-11938 (LSS)
Supplemental Service List-Apte, Richman counsel
Document No. 235814
05-Electronic Mail

ELECTRONIC MAIL
Attorney for Jessica Richman
FAEGRE DRINKER BIDDLE & REATH LLP
Brett D. Fallon, Bar No. 2480
Jaclyn C. Marasco, Bar No. 6477
222 Delaware Avenue, Suite 1410
Wilmington, DE 19801
brett.fallon@faegredrinker.com
jaclyn.marasco@faegredrinker.com

ELECTRONIC MAIL
Attorney for Jessica Richman
FAEGRE DRINKER BIDDLE & REATH
LLP
Joel Hammerman
311 S. Wacker Drive, Suite 4300
Chicago, IL 60606
joel.hammerman@faegredrinker.com

ELECTRONIC MAIL
Attorneys for Zachary Apte
POTTER ANDERSON & CORROON LLP
L. Katherine Good
1313 N. Market Street, 6th Floor
Wilmington, DE 19801
kgood@potteranderson.com

ELECTRONIC MAIL
Attorneys for Zachary Apte
COVINGTON & BURLING, LLP
W. Douglas Sprague
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405
dsprague@cov.com




DOCS_DE:235814.1 31271/001
               Case 19-11938-LSS     Doc 426-4   Filed 08/26/21    Page 3 of 7




uBiome 2002 Service List Expedited               OVERNIGHT DELIVERY AND EMAIL
Case No. 19-11938 (LSS)                          (Counsel for the United States of America)
Document No. 225427                              U.S. Department of Justice
02 – Express Mail                                Leah V Lerman, Esquire
07 – Overnight Delivery                          Civil Division
46 – Electronic Mail                             1100 L Street NW, Room 7002
                                                 PO Box 875
                                                 Ben Franklin Station
(Counsel to Alfred Giuliano, Ch. 7 Trustee)      Washington, DC 20044-0875
Bradford J. Sandler, Esquire                     EMAIL: Leah.V.Lerman@usdoj.gov
John A. Morris, Esquire
Colin R. Robinson, Esquire                       OVERNIGHT DELIVERY
919 N. Market Street, 17th Floor                 Michigan Dept of Treasury Tax Pol Div
PO Box 8705                                      Litigation Liaison
Wilmington, DE 19801                             Austin Building, 2nd Floor
EMAIL: bsandler@pszjlaw.com;                     430 W. Allegan Street
jmorris@pszjlaw.com;                             Lansing, MI 48922
crobinson@pszjlaw.com
                                                 OVERNIGHT DELIVERY
EXPRESS MAIL                                     Social Security Administration
Arizona Attorney General's Office                Office of the Gen Counsel Region 3
PO Box 6123                                      300 Spring Garden Street
MD 7611                                          Philadelphia, PA 19123
Phoenix, AZ 85005-6123
                                                 OVERNIGHT DELIVERY
EXPRESS MAIL                                     US Securities & Exchange Commission
Franchise Tax Board                              Tracy Combs
Bankruptcy Section MS A-340                      44 Montgomery Street
PO Box 2952                                      Suite 2800
Sacramento, CA 95812-2952                        San Francisco, CA 94104

OVERNIGHT DELIVERY                               OVERNIGHT DELIVERY
Office of General Counsel                        US EPA Office of the General Counsel
U.S. Department of the Treasury                  Region 3, Bankruptcy Dept
1500 Pennsylvania Avenue, NW                     1650 Arch Street
Washington, DC 20220                             Philadelphia, PA 19103

OVERNIGHT DELIVERY                               ELECTRONIC MAIL
Internal Revenue Service                         (United States Trustee)
Centralized Insolvency Operation                 Benjamin A. Hackman, Esquire
2970 Market Street                               Office of the United States Trustee
Mail Stop 5-Q30.133                              J. Caleb Boggs Federal Building, Suite 2207
Philadelphia, PA 19104                           844 King Street
                                                 Lockbox 35
                                                 Wilmington, DE 19801
                                                 EMAIL: Benjamin.A.Hackman@usdoj.gov



DOCS_DE:225427.1 31271/001
               Case 19-11938-LSS      Doc 426-4   Filed 08/26/21   Page 4 of 7




                                                  ELECTRONIC MAIL
ELECTRONIC MAIL                                   (Counsel for Silicon Valley Bank)
(State Attorney General)                          Ashby & Geddes PA
Kathy Jennings, Esquire                           Gregory A Taylor, Esquire
Delaware Department of Justice                    Katharina Earle, Esquire
Carvel State Office Building, 6th Floor           500 Delaware Avenue
820 N. French Street                              8th Floor
Wilmington, DE 19801                              PO Box 1150
EMAIL: attorney.general@delaware.gov              Wilmington, DE 19899-1150
                                                  EMAIL:
ELECTRONIC MAIL                                   gtaylor@ashbygeddes.com;kearle@ashbyge
Christina Rojas                                   ddes.com
Bankruptcy Administrator
Delaware Division of Revenue                      ELECTRONIC MAIL
Carvel State Office Building, 8th Floor           (Counsel to 8VC)
820 N. French Street                              Cole Schotz PC
Wilmington, DE 19801                              Norman L Pernick, Esquire
EMAIL: Christina.Rojas@state.de.us                Patrick J Reilley, Esquire
                                                  500 Delaware Avenue, Suite 1410
ELECTRONIC MAIL                                   Wilmington, DE 19801
(United States Attorney)                          EMAIL:
David C. Weiss                                    npernick@coleschotz.com;preilley@colesch
c/o Ellen Slights                                 otz.com
US Attorney’s Office
District of Delaware                              ELECTRONIC MAIL
Hercules Building, Suite 400                      (Counsel to the Debtor)
1313 N. Market Street                             Young Conaway Stargatt & Taylor LLP
Wilmington, DE 19801                              Michael R. Nestor, Esquire
EMAIL: usade.ecfbankruptcy@usdoj.gov              Andrew L Magaziner, Esquire
                                                  Joseph M Barry, Esquire
ELECTRONIC MAIL                                   Joseph M. Mulvihill, Esquire
(Chapter 7Trustee)                                EMAIL: mnestor@ycst.com;
Alfred Giuliano, Esquire                          amagaziner@ycst.com; jbarry@ycst.com;
Giuliano, Miller & Company, LLC                   jmulvihill@ycst.com
2301 E. Evesham Road
Pavilion 800, Suite 210                           ELECTRONIC MAIL
Voorhees, NJ 08043                                (United States Attorney General)
EMAIL: atgiuliano@giulianomiller.com              William Barr, Esquire
                                                  Office of the US Attorney General
                                                  U.S. Department of Justice
                                                  950 Pennsylvania Avenue, NW, Room 4400
                                                  Washington, DC 20530-0001
                                                  EMAIL: askdoj@usdoj.gov




DOCS_DE:225427.1 31271/001                   2
               Case 19-11938-LSS       Doc 426-4   Filed 08/26/21    Page 5 of 7




ELECTRONIC MAIL                                    ELECTRONIC MAIL
State of Delaware                                  Office of the Chief Counsel
Division of Corporations - Franchise Tax           Pension Benefit Guaranty Corporation
John G. Townsend Building, Suite 4                 1200 K Street, NW
401 Federal Street                                 Washington, DC 20005
Dover, DE 19901                                    EMAIL: efile@pbgc.gov
EMAIL:
DOSDOC_Bankruptcy@state.de.us                      ELECTRONIC MAIL
                                                   (Counsel to Lender; 8VC)
ELECTRONIC MAIL                                    Gibson Dunn & Crutcher LLP
Delaware Secretary of Treasury                     Mary Beth Maloney, Esquire
820 Silver Lake Boulevard, Suite 100               Jason Zachary Goldstein, Esquire
Dover, DE 19904                                    J Eric Wise, Esquire
EMAIL: statetreasurer@state.de.us                  Matt J. Williams, Esquire
                                                   200 Park Avenue
ELECTRONIC MAIL                                    New York, NY 10166- 0193
Office of General Counsel                          EMAIL: mmaloney@gibsondunn.com;
Securities & Exchange Commission                   jgoldstein@gibsondunn.com;
100 F Street, NE                                   ewise@gibsondunn.com;
Washington, DC 20554                               mjwilliams@gibsondunn.com
EMAIL: SECBankruptcy-OGC-
ADO@SEC.GOV                                        ELECTRONIC MAIL
                                                   (Counsel to Lender; Silicon Valley Bank)
ELECTRONIC MAIL                                    Morrison & Foerster
Sharon Binger, Regional Director                   Kat Richardson, Esquire
Philadelphia Regional Office                       Todd M. Goren, Esquire
Securities & Exchange Commission                   Benjamin W. Butterfield, Esquire
One Penn Center, Suite 520                         250 W. 55th Street
1617 JFK Boulevard                                 New York, NY 10019
Philadelphia, PA 19103                             EMAIL: krichardson@mofo.com;
EMAIL: philadelphia@sec.gov                        tgoren@mofo.com; bbutterfield@mofo.com

ELECTRONIC MAIL                                    ELECTRONIC MAIL
Andrew Calamari, Regional Director                 (Counsel to Lender; Silicon Valley Bank)
New York Regional Office                           Morrison & Foerster
Securities & Exchange Commission                   Alexander Rheaume, Esquire
Brookfield Place, Suite 400                        John Hancock Tower
200 Vesey Street                                   200 Clarendon Street
New York, NY 10281                                 20th Floor
EMAIL: bankruptcynoticeschr@sec.gov;               Boston, MA 02116
NYROBankruptcy@SEC.GOV                             EMAIL: arheaume@mofo.com




DOCS_DE:225427.1 31271/001                    3
               Case 19-11938-LSS   Doc 426-4   Filed 08/26/21    Page 6 of 7




ELECTRONIC MAIL                                ELECTRONIC MAIL
US Securities & Exchange Commission            (Counsel to BRJ Investments, LLC and OSF
Thomas Eme                                     Biome, SPV)
Jennifer Lee                                   Ross D. Emmerman
44 Montgomery Street                           Loeb & Loeb LLP
Suite 2800                                     321 North Clark Street
San Francisco, CA 94014                        Chicago, IL 60654
EMAIL: emet@sec.gov; leejen@sec.gov            EMAIL: remmerman@loeb.com

ELECTRONIC MAIL                                ELECTRONIC MAIL
US Dept. of Justice                            (Counsel to Creditor Blue Cross and Blue
US Department of Justice                       Shield of Massachusetts, Inc.)
Lina Peng                                      William J. Hanlon, Esq.
Kyle Waldinger                                 Seyfarth Shaw LLP
450 Golden Gate Avenue                         Seaport East, Suite 300
11th Floor                                     Two Seaport Lane
San Francisco, CA 94102                        Boston, MA 02210-2028
EMAIL: lina.peng@usdoj.gov;                    EMAIL: whanlon@seyfarth.com
kyle.waldinger@usdoj.gov
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                (Counsel to Oracle America, Inc.)
(Counsel to Premera Blue Cross)                Shawn M. Christianson, Esquire
Joseph E. Shickich, Jr.                        Buchalter, A Professional Corporation
FOX ROTHSCHILD LLP                             55 Second Street, 17th Floor
1001 - 4th Avenue, Suite 4500                  San Francisco, CA 94105-3493
Seattle WA 98154                               Email: schristianson@buchalter.com
jshickich@foxrothschild.com
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                Office of Unemployment Compensation Tax
(Counsel to Premera Blue Cross)                Services
Katelyn Crawford                               Attn: Deb Secrest
FOX ROTHSCHILD LLP                             PA-Department of Labor & Industry
919 North Market Street, Suite 300             651 Boas Street, Room 925
Wilmington, DE 19899-2323                      Harrisburg, PA 17121
EMAIL: KCrawford@FoxRothschild.com             Email: ra-li-ucts-bankrupt@state.pa.us

ELECTRONIC MAIL                                ELECTRONIC MAIL
(Counsel to BRJ Investments, LLC and OSF       Attorney for Puma Biotechnology, Inc.
Biome, SPV)                                    Josh Newcomer, Esquire
P. Gregory Schwed                              McKool Smith, P.C.
Loeb & Loeb LLP                                600 Travis Street, Suite 7000
345 Park Avenue                                Houston, TX 77002
New York, NY 10154-1895                        E-mail: JNewcomer@mckoolsmith.com
EMAIL: gschwed@loeb.com




DOCS_DE:225427.1 31271/001                 4
               Case 19-11938-LSS   Doc 426-4   Filed 08/26/21   Page 7 of 7




ELECTRONIC MAIL
(Counsel to Humana Insurance Company)
Jami B. Nimeroff, Esquire
Brown McGarry Nimeroff LLC
919 N. Market Street, Suite 420
Wilmington, DE 19801
Email: jnimeroff@bmnlawyers.com




DOCS_DE:225427.1 31271/001                5
